


Exhibit 10.2.19
CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement
No. of Units: 27,460
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated February 4,
2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and Richard D. Fairbank
(“you”), is made pursuant and subject to the provisions of the Company’s 2004
Stock Incentive Plan, as amended and restated (the “Plan”). All capitalized
terms used herein that are defined in the Plan shall have the same meaning given
them in the Plan unless otherwise defined herein.
WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which are subject to continued employment with Capital
One or other conditions;
W I T N E S S E T H :
1.    Grant of Restricted Stock Units. Capital One hereby grants to you 27,460
Restricted Stock Units (the “Restricted Stock Units”). The Restricted Stock
Units shall vest, and the underlying shares of Common Stock (such underlying
shares, the “Shares”) shall be issuable, only in accordance with the provisions
of this Agreement and of the Plan. The Restricted Stock Units will not have
voting rights.
2.    Non-Transferability. Subject to the provisions of Section 3 and 13 hereof,
the rights represented by the Restricted Stock Units shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such Restricted Stock Units or such
rights shall be null and void and shall result in the immediate forfeiture and
cancellation of the Restricted Stock Units.
3.    Issuance of Common Stock.
(a)    Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 12(a) and 12(b)
below, and to the extent not previously vested or forfeited as provided herein,
the Restricted Stock Units shall vest, and the Shares shall be issuable in full
without restrictions on transferability, other than the restrictions contained
in Section 13 below, on February 15, 2019 (the “Vesting Date”). The period
between January 1, 2016, and the Vesting Date shall be the “Performance Period.”
(b)    Effect of Termination of Employment.
(i)    Except as provided in Section 3(b)(ii), 3(b)(iii) and 3(d), upon your
termination of employment with Capital One for any reason, all Restricted Stock
Units shall immediately be forfeited (to the extent not previously vested or
forfeited as provided herein).
(ii)    Upon your termination of employment with Capital One as a result of your
death or Disability, the Restricted Stock Units shall immediately vest, the date
of such death or Disability shall be the Vesting Date (to the extent not
previously vested or forfeited as provided herein).
(iii)    Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock Units shall continue to vest and the Shares
shall become issuable to you on the Vesting Date (to the extent not previously
vested or forfeited as provided herein) and remain subject to reduction pursuant
to Sections 12(a) and 12(b).
(c)    Vesting Schedule Upon Becoming Subject to Withholding.
(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, Capital One may determine, in its sole discretion, following
you becoming subject to withholding under applicable tax laws at a time when
amounts are not otherwise vesting pursuant to this Section 3, that a portion of
the Restricted Stock Units shall vest and a portion of the Shares shall be
issuable without restrictions on transferability and subsequently withheld by




--------------------------------------------------------------------------------




Capital One’s designated agent, only and to the extent sufficient, if sold at
Fair Market Value, on the date of such determination, to provide for the payment
of any tax liability in accordance with applicable tax laws. The number of
Restricted Stock Units vesting pursuant to the preceding sentence shall be
rounded up to the nearest whole Restricted Stock Unit. It is understood that the
remaining portion of the Restricted Stock Units shall continue to vest on the
Vesting Date as provided herein (to the extent not previously vested or
forfeited as provided herein).
(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined in
accordance with the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability, unless Capital One makes another method of
payment available to you.
(d)    Effect of Change of Control.
(i)    Upon your termination of employment by Capital One without Cause or by
you for Good Reason (each as defined below), in either case on or prior to the
second anniversary of the occurrence of a Change of Control of Capital One,
then, notwithstanding anything herein to the contrary, the Restricted Stock
Units shall vest and the Shares shall be issuable in full without restrictions
on transferability immediately upon the occurrence of your termination of
employment following such Change of Control (to the extent not previously vested
or forfeited as provided herein); provided, however, that if the Restricted
Stock Units are considered deferred compensation under Section 409A of the Code
and not exempt from Section 409A of the Code as a short-term deferral or
otherwise, and you are a “specified employee,” as defined in and pursuant to
Reg. Section 1.409A 1(i) or any successor regulation, on the date of any such
termination of employment without Cause or for Good Reason, you will not be
entitled to such vesting earlier than the earlier of (i) the date which is six
months from the date of your “separation from service” (as defined in
Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.
(ii)    For purposes of this Section 3(d), “Cause” shall mean (1) the willful
and continued failure to perform substantially your duties with the Company or
any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness or following your delivery of a Notice of Termination
for Good Reason), after a written demand for substantial performance is
delivered to you by the Board or the Committee that specifically identifies the
manner in which the Board or the Committee believes that you have not
substantially performed your duties, or (2) the willful engaging by you in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company. No act, or failure to act, on the part of you shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the Affiliate and is not publicly-traded,
the board of directors of the ultimate parent of the Company (the “Applicable
Board”) or (B) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section
3(d)(ii), and specifying the particulars thereof in detail.
(iii)    For purposes of this Section 3(d), “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately




--------------------------------------------------------------------------------




prior to the date the Change of Control occurs; or (4) any other action or
inaction that constitutes a material breach by the Company of this Agreement or
any employment agreement. For purposes of this Section 3(d)(iii) of this
Agreement, any good faith determination of Good Reason made by you shall be
conclusive. Your mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (4) shall not affect your ability
to terminate employment for Good Reason.
(iv)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.
(v)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(d) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”
4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.
5.    Tax Withholding. If you become subject to withholding under applicable tax
laws other than as described in Section 3(c), you agree to pay Capital One the
amount required to be withheld by one or more of the following methods:
(a)     Capital One’s designated agent will automatically withhold the number of
shares having a Fair Market Value equal to the amount required to be withheld
and deliver the proceeds thereof to Capital One; or
(b)     by such other methods as Capital One may make available from time to
time.
6.    Dividend Equivalents. With respect to the Restricted Stock Units, you
shall be credited with dividend equivalents as and when dividends are paid to
the Company’s other stockholders. By accepting this Award, you agree that such
dividend equivalents shall accumulate and be paid to you in cash (without
interest) as and when the Restricted Stock Units from which such dividend
equivalents are derived vest pursuant to Section 3. You further agree that all
such dividend equivalents shall be subject to the same vesting requirements that
apply to the Restricted Stock Units from which such dividend equivalents are
derived.
7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.




--------------------------------------------------------------------------------




9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.
10.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.
11.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.
12.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.
(a)Performance-Based Adjustment. The number of Restricted Stock Units vesting on
the Vesting Date shall be subject to reduction as follows:
(i)     For each fiscal year of the Company ending during the Performance
Period, if any, that the Core Earnings for the Company for such fiscal year, as
certified by the Committee, are not positive (i.e., Core Earnings are not
greater than zero):
(A)    The number of Restricted Stock Units scheduled to vest on the Vesting
Date shall be reduced by 4,577;
(B)    The Committee shall determine the extent, if any, to which you are
accountable for such outcome, and, based on such determination, the Committee
shall determine (I) whether the number of Restricted Stock Units scheduled to
vest on the Vesting Date shall be reduced by up to an additional 4,577 and (II)
whether the Vesting Date shall be delayed for all or any portion of such
Restricted Stock Units that are not so reduced.
The Committee shall make the determinations referenced in Section 12(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)    For purposes of this Section 12(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 12(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. The number of Restricted Stock Units vesting on the Vesting Date
shall be subject to reduction in an amount as determined by the Committee in its
sole discretion in the event that prior to the Vesting Date the Committee in its
sole discretion determines that (i) there has been misconduct resulting in
either a violation of law or of Capital One policy or procedures, including but
not limited to Capital One’s Code of Business Conduct and Ethics, that in either
case causes significant financial or reputational harm to Capital One and (ii)
either you committed the misconduct or failed in your responsibility to manage
or monitor the applicable conduct or risks.
(c)Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.
13.    Mandatory Holding Requirement.
(a)You agree that with respect to the Applicable Holding Shares you may not
transfer, sell, pledge, hypothecate or otherwise dispose of such Applicable
Holding Shares until the Holding Date; provided that the requirements set forth
in this Section 13 shall immediately lapse and be of no further force and effect
upon your death, Disability or




--------------------------------------------------------------------------------




termination of employment by Capital One without Cause or for Good Reason
following a Change of Control, pursuant to Section 3(d).
(b)    For purposes of this Section 13:
(i)    “Applicable Holding Shares” means 50% of the Shares acquired hereunder
(not including any shares of common stock of the Company sold or retained by the
Company or its designated agent to fund the payment of any tax withholding
obligation, brokerage commission or fees payable in connection with the Shares)
during your term of employment with the Company and during the one-year period
after termination of your employment for any reason; and
(ii)    “Holding Date” means the first anniversary of the date of acquisition of
any Applicable Holding Shares.
14.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.
15.     Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
16.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;
(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;
(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;
(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;
(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;
(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One




--------------------------------------------------------------------------------




or a third-party designated by Capital One.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.        


                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ Mayo A. Shattuck III
 
 
Mayo A. Shattuck III
 
 
Chair, Compensation Committee
 
 
 
 
PARTICIPANT
 
By:
 
 
 
/s/ Richard D. Fairbank
 
 
Richard D. Fairbank
 
 
Chair of the Board, Chief Executive Officer and President











--------------------------------------------------------------------------------




APPENDIX A
PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS
The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 12(a)(i)(B) of the Agreement in
its sole discretion:
•
The extent to which Core Earnings were negative;

•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;

•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and

•
Such other factors as the Committee deems appropriate.









--------------------------------------------------------------------------------




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement
No. of Units: 28,009


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated February 4,
2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and Richard D. Fairbank
(“you”), is made pursuant and subject to the provisions of the Company’s 2004
Stock Incentive Plan, as amended and restated (the “Plan”). All capitalized
terms used herein that are defined in the Plan shall have the same meaning given
them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which are subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you 28,009
Restricted Stock Units (the “Restricted Stock Units”). The Restricted Stock
Units shall vest only in accordance with the provisions of this Agreement and of
the Plan. The Restricted Stock Units will not have voting rights.


2.    Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock Units shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such units or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock Units.


3.    Payment of Restricted Stock Units.


(a)Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 12(a) and 12(b)
below, and to the extent not previously vested or forfeited as provided herein,
the Restricted Stock Units shall vest in full on February 15, 2019 (the “Vesting
Date”). The period between January 1, 2016, and the Vesting Date shall be the
“Performance Period.”


Upon vesting, the Restricted Stock Units shall become payable in cash in an
amount equal to the product of (i) the average Fair Market Value of the Common
Stock for the 15 trading days preceding the Vesting Date and (ii) the number of
Restricted Stock Units vesting on the Vesting Date (subject to Section 5 below).


(b)    Effect of Termination of Employment.


(i)    Except as provided in Section 3(b)(ii), 3(b)(iii) and 3(d), upon your
termination of employment with Capital One for any reason all Restricted Stock
Units shall immediately be forfeited (to the extent not previously vested or
forfeited as provided herein).


(ii)    Upon your termination of employment with Capital One as a result of your
death or Disability, the Restricted Stock Units shall immediately vest, the date
of such death or Disability shall be the Vesting Date and the cash shall become
payable in full as described in Section 3(a) (to the extent not previously
vested or forfeited as provided herein).


(iii)    Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock Units shall continue to vest on the Vesting
Date (to the extent not previously vested or forfeited as provided herein) and
remain subject to reduction pursuant to Sections 12(a) and 12(b).






--------------------------------------------------------------------------------




(c)    Vesting Schedule Upon Becoming Subject to Withholding.


(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, Capital One may determine, in its sole discretion, following
you becoming subject to withholding under applicable tax laws at a time when
amounts are not otherwise vesting pursuant to this Section 3, that a portion of
the Restricted Stock Units shall vest and become payable, only and to the extent
sufficient on the date of such determination (the “Determination Date”), to
provide for the payment of any tax liability in accordance with applicable tax
laws, in an amount equal to the product of (i) the Fair Market Value of the
Common Stock for the Determination Date and (ii) the number of Restricted Stock
Units vesting on the Determination Date. The number of Restricted Stock Units
vesting pursuant to the preceding sentence shall be rounded up to the nearest
whole Restricted Stock Unit. It is understood that the remaining portion of the
Restricted Stock Units shall continue to vest on the Vesting Date as provided
herein (to the extent not previously vested or forfeited as provided herein).


(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined in
accordance with the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability, unless Capital One makes another method of
payment available to you.


(d)    Effect of Change of Control.


(i)    Upon your termination of employment by Capital One without Cause or by
you for Good Reason (each as defined below), in either case on or prior to the
second anniversary of the occurrence of a Change of Control of Capital One,
then, notwithstanding anything herein to the contrary, the Restricted Stock
Units shall vest, the date of such termination shall be the Vesting Date and the
Restricted Stock Units shall become payable in cash as described in Section 3(a)
immediately following the occurrence of your termination of employment following
such Change of Control (to the extent not previously vested or forfeited as
provided herein); provided, however, that if the Restricted Stock Units are
considered deferred compensation under Section 409A of the Code and not exempt
from Section 409A of the Code as a short-term deferral or otherwise, and you are
a “specified employee,” as defined in and pursuant to
Reg. Section 1.409A 1(i) or any successor regulation, on the date of any such
termination of employment without Cause or for Good Reason, you will not be
entitled to such vesting earlier than the earlier of (i) the date which is six
months from the date of your “separation from service” (as defined in
Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.


(ii)    For purposes of this Section 3(d), “Cause” shall mean (1) the willful
and continued failure to perform substantially your duties with the Company or
any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness or following your delivery of a Notice of Termination
for Good Reason), after a written demand for substantial performance is
delivered to you by the Board or the Committee that specifically identifies the
manner in which the Board or Committee believes that you have not substantially
performed your duties, or (2) the willful engaging by you in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
No act, or failure to act, on the part of you shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company. Any act, or failure to act, based upon (A) authority given pursuant to
a resolution duly adopted by the Board, or if the Company is not the ultimate
parent corporation of the Affiliate and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”) or
(B) the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by you in good faith and in the best interests of
the Company. The cessation of your employment shall not be deemed to be for
Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Applicable Board (excluding you, if you are a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to you and you are
given an opportunity, together with your counsel, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, you are guilty of the conduct described in this Section 3(d)(ii), and
specifying the particulars thereof in detail.






--------------------------------------------------------------------------------




(iii)    For purposes of this Section 3(d), “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(d)(iii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.


(iv)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(v)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(d) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws other than as described in Section 3(c), you agree to pay Capital One the
amount required to be withheld by one or more of the following methods:


(a)automatically through payroll withholding; or


(b)
by such other methods as Capital One may make available from time to time.



6.    Dividend Equivalents. With respect to the Restricted Stock Units, you
shall be credited with dividend equivalents as and when dividends are paid to
the Company’s other stockholders. By accepting this Award, you agree that such
dividend equivalents shall accumulate and be paid to you in cash (without
interest) as and when you receive payment under Section 3 with respect to the
Restricted Stock Units from which such dividend equivalents are derived. You
further agree that all such dividend equivalents shall be subject to the same
vesting requirements that apply to the Restricted Stock Units from which such
dividend equivalents are derived.






--------------------------------------------------------------------------------




7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.


8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.


10.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.


(a)Performance-Based Adjustment. The number of Restricted Stock Units vesting on
the Vesting Date shall be subject to reduction as follows:
(i)     For each fiscal year of the Company ending during the Performance
Period, if any, that the Core Earnings for the Company for such fiscal year, as
certified by the Committee, are not positive (i.e., Core Earnings are not
greater than zero):
(A)    The number of Restricted Stock Units scheduled to vest on the Vesting
Date shall be reduced by 4,669;
(B)    The Committee shall determine the extent, if any, to which you are
accountable for such outcome, and, based on such determination, the Committee
shall determine (I) whether the number of Restricted Stock Units scheduled to
vest on the Vesting Date shall be reduced by up to an additional 4,669 and (II)
whether the Vesting Date shall be delayed for all or any portion of such
Restricted Stock Units that are not so reduced.
The Committee shall make the determinations referenced in Section 12(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)    For purposes of this Section 12(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 12(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. The number of Restricted Stock Units vesting on the Vesting Date
shall be subject to reduction in an amount as determined by the Committee in its
sole discretion in the event that prior to the Vesting Date the Committee in its
sole discretion determines that (i) there has been misconduct resulting in
either a violation of law or of Capital One policy or procedures, including but
not limited to Capital One’s Code of Business Conduct and




--------------------------------------------------------------------------------




Ethics, that in either case causes significant financial or reputational harm to
Capital One and (ii) either you committed the misconduct or failed in your
responsibility to manage or monitor the applicable conduct or risks.
(c)Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.
14.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
15.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.        
                    


                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ Mayo A. Shattuck III
 
 
Mayo A. Shattuck III
 
 
Chair, Compensation Committee
 
 
 
 
PARTICIPANT
 
By:
 
 
 
/s/ Richard D. Fairbank
 
 
Richard D. Fairbank
 
 
Chair of the Board, Chief Executive Officer and President







--------------------------------------------------------------------------------




APPENDIX A


PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS


The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 12(a)(i)(B) of the Agreement in
its sole discretion:


•
The extent to which Core Earnings were negative;



•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;



•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and



•
Such other factors as the Committee deems appropriate.









--------------------------------------------------------------------------------




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: %%TOTAL_SHARES_GRANTED %-%




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated February 4,
2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and %%FIRST_NAME%-%
%%LAST_NAME%-% (“you”), is made pursuant and subject to the provisions of the
Company’s 2004 Stock Incentive Plan, as amended and restated (the “Plan”), and
all capitalized terms used herein that are defined in the Plan shall have the
same meaning given them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which is subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you
%%TOTAL_SHARES_GRANTED%-% Restricted Stock Units (the “Restricted Stock Units”).
The Restricted Stock Units shall vest, and the underlying shares of Common Stock
(such underlying shares, the “Shares”) shall be issuable, only in accordance
with the provisions of this Agreement and of the Plan. The Restricted Stock
Units will not have voting rights.


2.    Non-Transferability. Subject to the provisions of Sections 3 and 12
hereof, the rights represented by the Restricted Stock Units shall not be
assignable or transferable, or otherwise alienated or hypothecated, under any
circumstances. Any purported or attempted transfer of such Restricted Stock
Units or such rights shall be null and void and shall result in the immediate
forfeiture and cancellation of the Restricted Stock Units.


3.    Issuance of Common Stock.


(a)     Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 13(a) and
13(b) below and to the extent not previously vested or forfeited as provided
herein, the Restricted Stock Units shall vest, and the Shares shall be issuable
in full without restrictions on transferability, other than the restrictions
contained in Section 12 below, according to the following schedule:
    
One-third of the Restricted Stock Units on February 15, 2017
One-third of the Restricted Stock Units on February 15, 2018
One-third of the Restricted Stock Units on February 15, 2019


Each of the immediately above dates shall be a “Scheduled Vesting Date.”


(b)    Effect of Termination of Employment.


(i)    Except as provided in Section 3(b)(ii), 3(b)(iii), 3(b)(iv) and 3(d),
upon your termination of employment with Capital One for any reason all
Restricted Stock Units shall immediately be forfeited (to the extent not
previously vested or forfeited as provided herein).


(ii)    Upon your termination of employment with Capital One as a result of your
death or Disability, the Restricted Stock Units shall immediately vest, and the
Shares shall be issuable in full without restrictions on transferability upon
such termination of employment (to the extent not previously vested or forfeited
as provided herein).


(iii)    Upon your termination of employment with Capital One as a result of
Retirement, the Restricted Stock Units shall continue to vest on the Scheduled
Vesting Dates (to the extent not previously vested or forfeited as provided
herein) and remain subject to reduction pursuant to Section 13(a) and 13(b).






--------------------------------------------------------------------------------




(iv)    Upon your termination of employment by Capital One in a manner that
makes you eligible for severance compensation or benefits, you will receive
continued vesting of the Restricted Stock Units scheduled to vest on each of the
Scheduled Vesting Dates as if a termination of employment had not occurred
subject to (A) your execution of a separation agreement and/or general release
of claims within a period of time as required by Capital One (in a form as
prescribed by Capital One, a “Release”), (B) such Release becoming effective and
irrevocable in accordance with its terms and (C) your continued compliance with
the terms of such Release through each Scheduled Vesting Date. To the extent a
Scheduled Vesting Date occurs prior to the expiration of the period of time
Capital One provides you to sign the Release, you shall be entitled to vesting
of the applicable portion of your Restricted Stock Units on such Scheduled
Vesting Date even if you have not yet executed the Release. For avoidance of
doubt, such continued vesting shall remain subject to reduction pursuant to
Section 13(a) and 13(b) and shall immediately cease (and any then-unvested
Restricted Stock Units shall be immediately forfeited) in the event that you
violate the terms and conditions of the Release. For purposes of this Section
3(b)(iv), you will be considered to have experienced a termination of employment
by Capital One in a manner that makes you eligible for severance compensation or
benefits if (X) you are a U.S. associate and you are eligible to receive
benefits under any applicable U.S. Capital One severance plan in place at the
time of your termination of employment, (Y) you are a U.K. associate and
experience a termination by mutual agreement or redundancy, or (Z) you are a
Canadian associate and experience an involuntary termination of employment that
qualifies for severance payments under local law.


(c)    Vesting Schedule Upon Eligibility for Retirement or following certain
severance-eligible terminations by Capital One.


(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, a portion of the Restricted Stock Units shall vest, and the
Shares shall be issuable in full without restrictions on transferability,
following you becoming eligible for Retirement, or following you becoming
entitled to continued vesting pursuant to Section 3(b)(iv), at a time determined
by Capital One, only and to the extent sufficient, if sold at Fair Market Value,
on the date of such determination, to provide for the payment of any tax
liability caused as a consequence of such eligibility condition or entitlement
in accordance with applicable tax laws. It is understood that the remaining
portion of the Restricted Stock Units shall continue to vest on the Scheduled
Vesting Dates as provided herein (to the extent not previously vested or
forfeited as provided herein).


(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined
pursuant to the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability.


(d)    Effect of Change of Control.


(i)    Upon your termination of employment by Capital One without Cause or by
you for Good Reason (each as defined below), in either case on or prior to the
second anniversary of the occurrence of a Change of Control of Capital One,
then, notwithstanding anything herein to the contrary, the Restricted Stock
Units shall vest and the Shares shall be issuable in full without restrictions
on transferability immediately upon the occurrence of your termination of
employment following such Change of Control (to the extent not previously vested
or forfeited as provided herein); provided, however, that if the Restricted
Stock Units are considered deferred compensation under Section 409A of the Code
and not exempt from Section 409A of the Code as a short-term deferral or
otherwise, and you are a “specified employee,” as defined in and pursuant to
Reg. Section 1.409A 1(i) or any successor regulation, on the date of any such
termination of employment without Cause or for Good Reason, you will not be
entitled to such vesting earlier than the earlier of (i) the date which is six
months from the date of your “separation from service” (as defined in
Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.


(ii)    For purposes of this Section 3(d), “Cause” shall mean (1) the willful
and continued failure to perform substantially your duties with the Company or
any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness or following your delivery of a Notice of Termination
for Good Reason), after a written demand for substantial performance is
delivered to you by the Board or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board or the Chief Executive
Officer of the Company believes that you have not substantially performed your
duties, or (2) the




--------------------------------------------------------------------------------




willful engaging by you in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company. No act, or failure to act,
on the part of you shall be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon (A) authority given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Affiliate
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) the instructions of the Chief Executive
Officer of the Company (unless you are the Chief Executive Officer at the time
of any such instruction) or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Applicable Board (excluding
you, if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this
Section 3(d)(ii), and specifying the particulars thereof in detail.


(iii)    For purposes of this Section 3(d), “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(d)(iii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.


(iv)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(v)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(d) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such




--------------------------------------------------------------------------------




a provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:


(a) Capital One’s designated agent will automatically withhold the number of
shares having a Fair Market Value equal to the amount required to be withheld
and deliver the proceeds thereof to Capital One; or


(b) by such other methods as Capital One may make available from time to time.


6.    Dividend Equivalents. With respect to the Restricted Stock Units, you
shall be credited with dividend equivalents as and when dividends are paid to
the Company’s other stockholders. By accepting this Award, you agree that such
dividend equivalents shall accumulate and be paid to you in cash (without
interest) as and when the Restricted Stock Units from which such dividend
equivalents are derived vest pursuant to Section 3. You further agree that all
such dividend equivalents shall be subject to the same vesting requirements that
apply to the Restricted Stock Units from which such dividend equivalents are
derived.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.


8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.


10.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.     Mandatory Holding Requirement.


(a)    You agree that with respect to the Applicable Holding Shares you may not
transfer, sell, pledge, hypothecate or otherwise dispose of such Applicable
Holding Shares until the Holding Date; provided that the requirements set forth
in this Section 12 shall immediately lapse and be of no further force and effect
upon your death, Disability or termination of employment by Capital One without
Cause or for Good Reason following a Change of Control, pursuant to Section
3(d).


(b)    For purposes of this Section 12:


(i)    “Applicable Holding Shares” means 50% of the Shares acquired hereunder
(not including any Shares sold or retained by the Company or its designated
agent to fund the payment of any tax withholding obligation, brokerage
commission or fees payable in connection with the Shares) during your term of
employment with the Company and during the one-year period after termination of
your employment for any reason; and


(ii)    “Holding Date” means the first anniversary of the date of acquisition of
any Applicable Holding Shares.


13.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.


(a)
Performance-Based Adjustment. The number of Restricted Stock Units vesting on
the Scheduled





--------------------------------------------------------------------------------




Vesting Date shall be subject to reduction as follows:


(i)    In the event that the Core Earnings of the Company for the Company’s
fiscal year ended immediately prior to such Scheduled Vesting Date, as certified
by the Committee, are not positive (i.e., Core Earnings are not greater than
zero):
(A)    The number of Restricted Stock Units scheduled to vest on such Scheduled
Vesting Date shall be reduced by 50%, rounding up to the nearest whole share;
and
(B)    the Committee shall determine the extent, if any, to which you are
accountable for such outcome and, based on such determination, the Committee
shall determine (I) whether all or any portion of the remaining Restricted Stock
Units scheduled to vest on such Scheduled Vesting Date shall be forfeited and
(II) whether the Scheduled Vesting Date shall be delayed for all or any portion
of such Restricted Stock Units that are not so forfeited.
The Committee shall make the determinations referenced in Section 13(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)     For purposes of this Section 13(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 13(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. All unvested Restricted Stock Units granted hereunder shall be
subject to forfeiture in the event that the Committee in its sole discretion
determines that (i) there has been misconduct resulting in either a violation of
law or of Capital One policy or procedures, including but not limited to Capital
One’s Code of Business Conduct and Ethics, that in either case causes
significant financial or reputational harm to Capital One and (ii) either you
committed the misconduct or failed in your responsibility to manage or monitor
the applicable conduct or risks. In the event that the Committee makes a
determination as provided in the preceding sentence, all or any portion of the
Restricted Stock Units that have not yet vested under this Agreement as of the
date of such determination shall be forfeited in an amount as determined by the
Committee in its sole discretion.
(c)Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


14.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.
15.     Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.




--------------------------------------------------------------------------------






16.    Miscellaneous. In accepting the grant, you acknowledge and agree that:


(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


    
                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ JORY BERSON
 
 
Jory Berson
 
 
Chief Human Resources Officer





                    
                    




--------------------------------------------------------------------------------




PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE
%%FIRST_NAME%-% %%LAST_NAME%-%


BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.


* * * * *








--------------------------------------------------------------------------------




APPENDIX A


PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS


The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 13(a)(i)(B) of the Agreement in
its sole discretion:


•
The extent to which Core Earnings were negative;



•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;



•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and



•
Such other factors as the Committee deems appropriate.







--------------------------------------------------------------------------------


CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: %%TOTAL_SHARES_GRANTED%-%


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated February 
4, 2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and %%FIRST_NAME%-%
%%LAST_NAME%-% (“you”), is made pursuant and subject to the provisions of the
Company’s 2004 Stock Incentive Plan, as amended and restated (the “Plan”). All
capitalized terms used herein that are defined in the Plan shall have the same
meaning given them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which are subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you
%%TOTAL_SHARES_GRANTED%-% Restricted Stock Units (the “Restricted Stock Units”).
The Restricted Stock Units shall vest only in accordance with the provisions of
this Agreement and of the Plan. The Restricted Stock Units will not have voting
rights.


2.    Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock Units shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such units or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock Units.


3.    Payment of Restricted Stock Units.


(a)     Vesting. Except as provided in Sections 3(b), 3(c), 3(d), 3(e) and 12(a)
below, and to the extent not previously vested or forfeited as provided herein,
the Restricted Stock Units shall vest as follows:
    
One-third of the Restricted Stock Units on February 15, 2017
One-third of the Restricted Stock Units on February 15, 2018
One-third of the Restricted Stock Units on February 15, 2019


Each of the immediately above dates shall be a “Scheduled Vesting Date.”
Notwithstanding the foregoing, the Restricted Stock Units shall vest in full
upon the termination of your employment due to death or Disability and the date
of such death or Disability shall be the Scheduled Vesting Date for all
applicable Restricted Stock Units.


Upon vesting, the Restricted Stock Units shall become payable in cash in an
amount equal to the product of (i) the average Fair Market Value of the Common
Stock for the 15 trading days preceding the Scheduled Vesting Date and (ii) the
number of Restricted Stock Units vesting on the Scheduled Vesting Date (subject
to Section 5 below).


(b)    Effect of Termination of Employment Not For Cause. Upon your termination
of employment with Capital One due to Retirement or for any reason other than
for Cause (as defined herein), death, Disability or a Change of Control, the
Units shall continue to vest on the Scheduled Vesting Dates specified herein (to
the extent not previously vested or forfeited as provided herein) and remain
subject to reduction pursuant to Section 12(a).


(c)    Effect of Termination of Employment For Cause. Upon your termination of
employment with the Company for Cause prior to any Scheduled Vesting Date, all
Restricted Stock Units, as of such date of termination, shall be immediately
forfeited (to the extent not previously vested as provided herein).


(d)    Vesting Schedule Upon Becoming Subject to Withholding.




--------------------------------------------------------------------------------


(i)    Unless otherwise determined by the Committee or the independent members
of the Board of Directors, as applicable, and to the extent permitted or
required by law, Capital One may determine, in its sole discretion, following
you becoming subject to withholding under applicable tax laws at a time when
amounts are not otherwise vesting pursuant to this Section 3, that a portion of
the Restricted Stock Units shall vest and become payable, only and to the extent
sufficient on the date of such determination (the “Determination Date”), to
provide for the payment of any tax liability in accordance with applicable tax
laws, in an amount equal to the product of (i) the Fair Market Value of the
Common Stock for the Determination Date and (ii) the number of Restricted Stock
Units vesting on the Determination Date. The number of Restricted Stock Units
vesting pursuant to the preceding sentence shall be rounded up to the nearest
whole Restricted Stock Unit. It is understood that the remaining portion of the
Restricted Stock Units shall continue to vest on the Scheduled Vesting Dates as
provided herein (to the extent not previously vested or forfeited as provided
herein).


(ii)    Notwithstanding any other provision of this Agreement to the contrary,
Capital One will take all necessary steps to withhold the amount determined in
accordance with the immediately foregoing paragraph in satisfaction of any
applicable tax withholding liability.


(e)    Effect of Change of Control.


(i)    Upon your termination of employment by Capital One without Cause or by
you for Good Reason (each as defined below), in either case on or prior to the
second anniversary of the occurrence of a Change of Control of Capital One,
then, notwithstanding anything herein to the contrary, the Restricted Stock
Units shall vest, the date of such termination shall be the Scheduled Vesting
Date for all applicable Restricted Stock Units and the cash shall become payable
as described in Section 3(a) immediately following the occurrence of your
termination of employment following such Change of Control (to the extent not
previously vested or forfeited as provided herein); provided, however, that
if the Restricted Stock Units are considered deferred compensation under Section
409A of the Code and not exempt from Section 409A of the Code as a short-term
deferral or otherwise, and you are a “specified employee,” as defined in and
pursuant to Reg. Section 1.409A 1(i) or any successor regulation, on the date of
any such termination of employment without Cause or for Good Reason, you will
not be entitled to such vesting earlier than the earlier of (i) the date which
is six months from the date of your “separation from service” (as defined in
Reg. Section 1.409A 1(h) or any successor regulation) as a result of such
termination and (ii) your death.


(ii)    For purposes of this Agreement, “Cause” shall mean (1) the willful and
continued failure to perform substantially your duties with the Company or any
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness or following your delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to you
by the Board or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that you have not substantially performed your duties, or (2)
the willful engaging by you in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company. No act, or failure to act,
on the part of you shall be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon (A) authority given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Affiliate
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) the instructions of the Chief Executive
Officer of the Company (unless you are the Chief Executive Officer at the time
of any such instruction) or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Applicable Board (excluding
you, if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section
3(e)(ii), and specifying the particulars thereof in detail.


(iii)    For purposes of this Section 3(e), “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements),


--------------------------------------------------------------------------------


authority, duties or responsibilities, or any action by the Company that results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (2) any failure by the Company to pay your
compensation owed other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by you; (3) the Company’s requiring you (I) to
be based at any office or location more than 35 miles from the office or
location at which you were required to work as of the date of this Agreement or
(II) to travel on Company business to a substantially greater extent than
required during the 120-day period immediately prior to the date the Change of
Control occurs; or (4) any other action or inaction that constitutes a material
breach by the Company of this Agreement or any employment agreement. For
purposes of this Section 3(e)(iii) of this Agreement, any good faith
determination of Good Reason made by you shall be conclusive. Your mental or
physical incapacity following the occurrence of an event described above in
clauses (1) through (4) shall not affect your ability to terminate employment
for Good Reason.


(iv)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(v)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(e) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws other than as described in Section 3(d), you agree to pay Capital One the
amount required to be withheld by one or more of the following methods:


(a)automatically through payroll withholding; or


(b)
by such other methods as Capital One may make available from time to time.



6.    Dividend Equivalents. With respect to the Restricted Stock Units, dividend
equivalents shall be paid to you in cash as soon as is practicable after
dividends are paid to the Company’s other stockholders. Dividend equivalent
payments shall be based on the total number of unvested Restricted Stock Units
held as of the applicable dividend record date.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.


--------------------------------------------------------------------------------




8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.


10.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Clawbacks and Other Forfeiture Events.


(a)    Clawback. All unvested Restricted Stock Units granted hereunder shall be
subject to forfeiture in the event that the Committee in its sole discretion
determines that (i) there has been misconduct resulting in either a violation of
law or of Capital One policy or procedures, including but not limited to Capital
One’s Code of Business Conduct and Ethics, that in either case causes
significant financial or reputational harm to Capital One and (ii) either you
committed the misconduct or failed in your responsibility to manage or monitor
the applicable conduct or risks. In the event that the Committee makes a
determination as provided in the preceding sentence, all or any portion of
Restricted Stock Units that have not yet vested under this Agreement as of the
date of such determination shall be forfeited in an amount as determined by the
Committee in its sole discretion.


(b)    Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.


14.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.


15.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt


--------------------------------------------------------------------------------


that you owe the Company, including any obligations hereunder. The Company may
not retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(g)     Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


    
                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ JORY BERSON
 
 
Jory Berson
 
 
Chief Human Resources Officer









--------------------------------------------------------------------------------


PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE
%%FIRST_NAME%-% %%LAST_NAME%-%


BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.


* * * * *




--------------------------------------------------------------------------------


CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: %%TOTAL_SHARES_GRANTED%-%


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated February 4,
2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and %%FIRST_NAME%-%
%%LAST_NAME%-% (“you”), is made pursuant and subject to the provisions of the
Company’s 2004 Stock Incentive Plan, as amended and restated (the “Plan”). All
capitalized terms used herein that are defined in the Plan shall have the same
meaning given them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Committee of Restricted Stock Units, representing shares of
common stock of Capital One, $.01 par value per share (“Common Stock”), the
vesting and issuance of which are subject to continued employment with Capital
One or other conditions;


W I T N E S S E T H :


1.    Grant of Restricted Stock Units. Capital One hereby grants to you
%%TOTAL_SHARES_GRANTED%-% Restricted Stock Units (the “Restricted Stock Units”).
The Restricted Stock Units shall vest only in accordance with the provisions of
this Agreement and of the Plan. The Restricted Stock Units will not have voting
rights.


2.    Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock Units shall not be assignable or
transferable, or otherwise alienated or hypothecated, under any circumstances.
Any purported or attempted transfer of such units or such rights shall be null
and void and shall result in the immediate forfeiture and cancellation of the
Restricted Stock Units.


3.    Payment of Restricted Stock Units.


(a)     Vesting. Except as provided in Sections 3(b) and 3(c) below, and to the
extent not previously vested or forfeited as provided herein, all of the
Restricted Stock Units shall vest on January 1, 2017 (the “Vesting Date”); or,
if earlier, in full upon the termination of your employment due to death or
Disability and the date of such death or Disability shall be the Vesting Date.


The Restricted Stock Units shall become payable in cash in an amount equal to
the product of (i) the average Fair Market Value of the Common Stock for the 15
trading days preceding the Payment Date and (ii) the number of Restricted Stock
Units vesting on the Vesting Date (subject to Section 5 below). For purposes of
this Agreement, the “Payment Date” shall be the earlier to occur of: (x)
February 15, 2017; or (y) the termination of your employment due to death or
Disability.


(b)    Effect of Termination of Employment. Upon your termination of employment
with Capital One for any reason other than death, Disability or following a
Change of Control in accordance with the provisions of Section 3(c) below, prior
to the Vesting Date (such date of termination, the “Termination Date”), the
Units shall immediately vest and become payable in cash as soon as
administratively practicable following the Payment Date; provided that in such
case the amount payable shall be equal to the product of (a) and (b) where (a)
shall be equal to the product of (i) the average Fair Market Value of the Common
Stock for the 15 trading days preceding the Payment Date and (ii) the number of
Restricted Stock Units that would have vested on the Vesting Date if your
employment had not been terminated and (b) is a fraction, the numerator of which
is the number of calendar days from January 1, 2016 through and including the
Termination Date and the denominator of which is 366.




--------------------------------------------------------------------------------


(c)    Effect of Change of Control.


(i)    Upon your termination of employment by Capital One without Cause or by
you for Good Reason (each as defined below) on or following the occurrence of a
Change of Control, in either case on or prior to the Vesting Date, then,
notwithstanding anything herein to the contrary, all of the Restricted Stock
Units shall vest, the date of such termination shall be the Vesting Date and
Payment Date for all applicable Restricted Stock Units and the Restricted Stock
Units shall become payable in cash as calculated in Section 3(a) immediately
following the occurrence of your termination of employment following such Change
of Control (to the extent not previously vested or forfeited as provided
herein); provided, however, that if the Restricted Stock Units are considered
deferred compensation under Section 409A of the Code and not exempt from Section
409A of the Code as a short-term deferral or otherwise, and you are a “specified
employee,” as defined in and pursuant to Reg. Section 1.409A 1(i) or any
successor regulation, on the date of any such termination of employment without
Cause or for Good Reason, you will not be entitled to such vesting earlier than
the earlier of (i) the date which is six months from the date of your
“separation from service” (as defined in Reg. Section 1.409A 1(h) or any
successor regulation) as a result of such termination and (ii) your death.


(ii)    For purposes of this Section 3(c), “Cause” shall mean (1) the willful
and continued failure to perform substantially your duties with the Company or
any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness or following your delivery of a Notice of Termination
for Good Reason), after a written demand for substantial performance is
delivered to you by the Board or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Board or the Chief Executive
Officer of the Company believes that you have not substantially performed your
duties, or (2) the willful engaging by you in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company. No act,
or failure to act, on the part of you shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act,
or failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the Affiliate and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”), (B) the instructions of
the Chief Executive Officer of the Company (unless you are the Chief Executive
Officer at the time of any such instruction) or (C) the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company. The cessation of
your employment shall not be deemed to be for Cause unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding you, if you are a member of the Applicable Board) at
a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to you and you are given an opportunity, together
with your counsel, to be heard before the Applicable Board), finding that, in
the good faith opinion of the Applicable Board, you are guilty of the conduct
described in this Section 3(c)(ii), and specifying the particulars thereof in
detail.


(iii)    For purposes of this Section 3(c), “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(c)(iii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.




--------------------------------------------------------------------------------


(iv)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(v)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(c) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Committee’s right to amend
the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:


(a)automatically through payroll withholding; or


(b)
by such other methods as Capital One may make available from time to time.



Further, if you are subject to any income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
your participation in the Plan (“Tax-Related Items”) in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, you acknowledge that Capital One and/or
your Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


6.    Dividend Equivalents. With respect to the Restricted Stock Units, dividend
equivalents shall be paid to you in cash as soon as is practicable after
dividends are paid to the Company’s other stockholders. Dividend equivalent
payments shall be based on the total number of Restricted Stock Units held as of
the applicable dividend record date.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.


8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Restricted Stock
Units, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock Units and be bound by the terms of the Plan.




--------------------------------------------------------------------------------


10.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Forfeiture Event. You agree to reimburse the Company with respect to the
Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.     Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Restricted Stock Units and participation in the
Plan.


14.Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.


15.    Miscellaneous. In accepting the grant, you acknowledge and agree that:


(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;


(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;


(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;


(d)    any recovery by the Company under this Agreement will be a recovery of
Restricted Stock Units to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;


(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;


(f)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


    
                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ JORY BERSON
 
 
Jory Berson
 
 
Chief Human Resources Officer









--------------------------------------------------------------------------------


PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE
%%FIRST_NAME%-% %%LAST_NAME%-%


BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.


* * * * *


